DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination filed October 27, 2021, and the Amendment and Reply filed October 7, 2021 are acknowledged.
Claims 1-41 and 43-47 are pending. Claims 1-14, 41 and 43 are being examined on the merits. Claims 15-40 and 44-47 are withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.
 

Response to Arguments
Applicant’s arguments filed October 27, 2021 have been fully considered. 


amendments to the claims: 

	Objection to claim 41
	Rejection of claims 1-14, 41 and 43 under 35 USC 112(a), new matter
	Rejection of claims 1-14, 41 and 43 under 35 USC 112(b) – LOD limitation
Rejection of claims 1-5, 7-11 and 41 under 35 USC § 103 over Lakshmi in view of 
Spooner and Madej
Rejection of claims 6 and 43 under 35 USC § 103 over Lakshmi in view of Spooner and Chomczynski 
Rejection of claims 12-13 under 35 USC § 103 over Lakshmi in view of Spooner and Martell
Rejection of claim 14 under 35 USC § 103 over Lakshmi in view of Spooner and Bauer

Rejection of claim 8 under 35 USC 112(b) – trademark
	Applicant argues that the rejection of claim 8 for reciting the trademark/trade name “MITRA” should be withdrawn as the term is not indefinite. That is, Applicant argues that the Specification provides working examples and data illustrating methods using a MITRA® tip, and accordingly, the meaning of claim 8 is clear to the ordinary artisan (Remarks, p. 11).
	The Examiner disagrees, and directs Applicant’s attention to the comments made in the Non-Final Office Action mailed September 4, 2020, which indicates that when a 
	These arguments are not persuasive. The rejection is maintained.

Information Disclosure Statement
The Information Disclosure Statement submitted October 27, 2021 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 41 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1 and 41 each recite the limitation “wherein the [LOD] is at least as low as 126 IU/mL”. This limitation is unclear. Specifically, it is unclear which of the many methods encompassed by the claims 1 and 41 methods would have the recited property. In addition, 

Claims 2-14 depend directly or indirectly from claim 1 and consequently incorporate the 
indefiniteness issue of claim 1.
Claim 43 depends from claim 41 and consequently incorporates the indefiniteness issue 
of claim 41.

To the extent that the trademark in claim 8 is construed to identify a particular material or product, the following rejection applies:
Claim 8 contains the trademark/trade name MITRA.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the source of a microsampling device and, accordingly, the identification/description is indefinite.

To the extent that the trademark in claim 8 is construed to identify the source of a product, the following rejection applies:
Claim 8 recites the trademark/trade name “MITRA”. The limitation “MITRA tip” is 
unclear. That is, the limitation is construed as a “microsampling device [that is obtained from a particular source and that has a] tip”. It is not clear why the source of the microsampling device is recited in a method claim directed to detecting HCV, particularly since independent claim 1 does not include a step of obtaining a microsampling device from a source. Furthermore, the identity and/or characteristics of products associated with the source “MITRA” can change over time, and thus the term “MITRA tip” does not have a constant meaning in the art. Therefore, the meaning of “MITRA tip” is unclear, in that it is not clear if or how “MITRA” limits the claimed method.

	Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7-11 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmi1 (Application of Real Time Loop Mediated Isothermal Amplification Assay on Dried Blood Spots in the Detection of HCV RNA among High Risk Patients, J Emerg Dis Virol, 2(1): doi http://dx.doi.org/10.16966/2473-1846.111, Jan. 20, 2016) in view of Spooner2 (A device for dried blood microsampling in quantitative bioanalysis: overcoming the issues associated with blood hematocrit, Bioanalysis, 7(6): 653-659, 2015) and Kargar3 (Loop-Mediated Isothermal Amplification Assay for Rapid Detection of Hepatitis C virus, Indian J. Virol., 23(1): 18-23, 2012), as evidenced by Madej4 (International Standards and Reference Materials for Quantitative Molecular Infectious Disease Training, J Mol Diag, 12(2): 133-143, 2010).

Regarding independent claim 1, Lakshmi teaches …

(b) reverse transcribing the extracted ribonucleic acids to generate a plurality of cDNA:RNA hybridization complexes (p. 2, right col., para. 3: “cDNA was synthesized from … extracted RNA … with reverse transcriptase”). One of ordinary skill in the art understands that reverse transcribing cDNA from RNA results in cDNA:RNA hybridization complexes.;
(c) amplifying the cDNA:RNA hybridization complexes with a primer pair that specifically hybridizes to the 5' UTR of the HCV genome to produce HCV amplicons (p. 3, right col., para. 1: “Real Time HCV PCR … assay was performed for an automated reverse transcription, PCR amplification and detection/ quantitation”; p. 2, left col., para. 7: “quantitative Real Time-PCR … targeting the 5’ UTR gene of HCV [was] performed”; p. 3, left col., para. 6: “Real time PCR using LAMP F3/B3 primers”; Table 1);
and (d) detecting HCV in the dried biological fluid sample when the HCV amplicons produced in step (c) are detected, (Fig. 3; p. 4, left col., para. 1: “[dried blood samples] collected from HCV positive samples shows real time amplification by LAMP F3/B3 primers”).
wherein the limit of detection is at least as low as 250 IU/mL (p. 3, right col., para. 5: “HCV RNA detection ability and stability … were evaluated using … dilutions of 10, 100, 1000, 10,000 and 1,000,000 copies/mL”; p. 4, right col., para. 3: “[t]he [l]imit of detection for the … 

Lakshmi reports results in copies/ml, as opposed to the units of IU/mL in the instant claims. However, Madej teaches that the formula for conversion of HCV RNA is IU/ml = copies/ml * 5 (Fig. 1 caption). Therefore, the Lakshmi dilutions convert to IU/mL, as follows:
Copies/mL
IU/mL
10
50
50
250
100
500
1,000
5,000
10,000
50,000
1,000,000
5,000,000



	Lakshmi does not teach that the absorbent material is an absorbent tip of a microsampling device. 
However, Spooner teaches this limitation (p. 654, left col., para. 3: “A novel dried blood sampler, termed the volumetric absorptive microsampler (VAMS), has been designed in order to deliver the benefits of [dried blood sampling] while overcoming the issues associated with [hematocrit] and homogeneity and also enabling further simplification of the sample collection and processing/ extraction workflows”).

Regarding the limitation requiring that the limit of detection is at least as low as 126 IU/mL, as noted above, Lakshmi teaches an LOD that is at least as low as 250 IU/mL. However, Kargar teaches methods of improving the LOD in HCV detection methods, including by optimizing the primers and amplification conditions (p. 19, right col, para. 2 through p. 20, right col., para. 3), and that LODs as low as 10 copies/mL (i.e., 50 IU/mL) can be achieved (abstract). Since the Kargar LOD falls within the recited range, the instant range is anticipated. When a claim recites a range, the claim is anticipated if one of the points is disclosed in the prior art. MPEP 2131.03.
	 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Lakshmi and add the absorbent microsampling device of Spooner to arrive at the claimed invention. Lakshmi teaches the need for a simplified molecular test that can be used in resource limited settings, and which is not prone to deterioration or contamination. Spooner teaches an absorbent microsampling device (in particular, a Mitra® device) that simplifies sample collection, is easy to transport, and minimizes the possibility of contamination. One of ordinary skill in the art would have been motivated to modify the Lakshmi method with the microsampling device of Spooner to capture these advantages, and would have had an expectation of success as Lakshmi does not limit the type of absorbent material that can be used.
	In addition, it would have been prima facie obvious to further modify the method of Lakshmi plus Spooner, discussed above, to optimize the LOD through routine experimentation, 

Regarding claim 2, which depends from claim 1, Lakshmi additionally suggests …
wherein the HCV in the dried biological fluid sample has at least one genotype selected from the group consisting of Genotype 1a, Genotype 2b. Lakshmi does not specifically teach the genotype of the amplification products, but does teach using Genotypes 1a and 2b as controls (p. 2, left col., para. 6: “HCV … Genotype 1a and … 2b … were taken as positive controls”). However, it would have been obvious to one of ordinary skill in the art to detect either of the control genotypes in the dried biological fluid sample since the control genotypes are clearly clinically relevant and capable of being amplified by the primers.

	Regarding claim 3, which depends from claim 1, Lakshmi additionally teaches …
wherein the dried biological fluid sample is dried whole blood (p. 2, left col., paras. 4-5: “[d]ried blood spots were collected from all subjects … through a finger prick … collected on … high quality filter paper … allowed to dry”).

	Regarding claim 4, which depends from claim 1, Lakshmi additionally teaches …


	Regarding claim 5, which depends from claim 1, Lakshmi additionally teaches …
wherein elution of the dried biological fluid sample is performed by contacting the absorbent tip of the microsampling device with a lysis buffer (p. 2, right col., para. 2: “two 6 mm spots were punched out and incubated in 2 ml lysis buffer”).

	Regarding claim 7, which depends from claim 1, Lakshmi additionally suggests …
wherein elution of the dried biological fluid sample is performed by contacting the absorbent tip of the microsampling device with the lysis buffer for at least 30 minutes at 37 °C (p. 2, right col., para. 2: “two 6 mm spots were punched out and incubated in 2 ml lysis buffer … at room temperature for one hour”). While Lakshmi does not specifically teach the temperature of 37°C, one of ordinary skill in the art would be able to arrive at an appropriate incubation temperature through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. MPEP 2144.05. In addition, the specification does not provide evidence of unexpected results of this recited temperature.

Regarding claim 8, which depends from claim 1, Lakshmi does not teach …

However, Spooner teaches this limitation (p. 654, right col., para. 2: “VAMSs were supplied by … [a] distributor for the Mitra® microsampler”).

Regarding claim 9, which depends from claim 1, Lakshmi does not teach … 
wherein the sample volume of the microsampling device is no more than 30 µL.
However, Spooner teaches this limitation (p. 654, left col., para. 3: “VAMS consists of an absorbent polymeric tip designed to take up a fixed volume of blood (nominally 10 µL) by capillary action”). When a claim recites a range, the claim is anticipated if one of the points is disclosed in the prior art. MPEP 2131.03. Here, Spooner teaches the point 10 µL, which is in the recited range of the instant claim. Therefore, the range is anticipated.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Lakshmi and add the Mitra® absorbent microsampling device of Spooner to arrive at the claimed invention. Lakshmi teaches the need for a simplified molecular test that can be used in resource limited settings, and which is not prone to deterioration or contamination. Spooner teaches an absorbent microsampling device (in particular, a Mitra® device) that simplifies sample collection, is easy to transport, and minimizes the possibility of contamination. One of ordinary skill in the art would have been motivated to modify the Lakshmi method with the microsampling device of Spooner to capture these advantages, and would have had an expectation of success as Lakshmi does not limit the type of absorbent material that can be used.


Regarding claim 10, which depends from claim 1, Lakshmi additionally teaches …
wherein the dried biological fluid sample is isolated from a patient exhibiting signs or symptoms of hepatitis, or a patient at risk for HCV infection (p. 2, left col., para. 1: “300 high-risk patients (250 patients on [hemodialysis] and 50 patients diagnosed to have [chronic liver disease]) … were included in the study”). The instant specification teaches that long-term hemodialysis patients are considered at risk for HCV infection (para. 108), and that chronic liver disease is a symptom of hepatitis (para. 108).

Regarding claim 11, which depends from claim 1, Lakshmi additionally suggests …
wherein the viral load of HCV in the dried biological fluid sample is less than 900 IU/mL (p. 3, right col., para. 5: “HCV RNA detection ability and stability … were evaluated using … 

As noted above, Lakshmi reports results in copies/ml, as does Kargar, as opposed to the units of IU/mL in the instant claims. However, Madej teaches that the formula for conversion of HCV RNA is IU/ml = copies/ml * 5 (Fig. 1 caption). Therefore, the Lakshmi dilutions convert to IU/mL, as follows:
Copies/mL
IU/mL
10
50
50
250
100
500
1,000
5,000
10,000
50,000
1,000,000
5,000,000


The Lakshmi dilutions, when converted to IU/mL fall within the recited range, as does the Kargar method of detecting as low as 10 copies/mL (i.e., 50 IU/mL) (abstract). Therefore, the instant claimed range is anticipated. When a claim recites a range, the claim is anticipated if one of the points is disclosed in the prior art. MPEP 2131.03.
	Thus, as evidenced by Madej, the method of claim 11 is also prima facie obvious over Lakshmi in view of Spooner and Kargar.


Regarding independent claim 41, Lakshmi teaches …
A method for detecting Hepatitis C virus (HCV) in a dried biological fluid sample comprising isolating HCV RNA from a dried biological fluid sample eluted from an absorbent material with a lysis buffer (p. 2, left col., para. 4: “[dried blood spots] were collected … through a finger prick … on a high quality filter paper”; p. 2, right col., para 2: “from the [dried blood spots], two 6 mm spots were punched out and incubated in 2 ml lysis buffer … lysate was used to extract the viral RNA”);
detecting the HCV RNA using reverse-transcription and real-time PCR (p. 2, right col., para. 3: “cDNA was synthesized from … extracted RNA … with reverse transcriptase”; p. 3, right col., para. 1: “Real Time HCV PCR … assay was performed for an automated reverse transcription, PCR amplification and detection/ quantitation”); 
wherein the LOD is at least as low as 250 IU/mL (p. 3, right col., para. 5: “HCV RNA detection ability and stability … were evaluated using … dilutions of 10, 100, 1000, 10,000 and 1,000,000 copies/mL”; p. 4, right col., para. 3: “[t]he [l]imit of detection for the … Real Time-PCR [was] 50 copies/ml of HCV RNA” – see claim 11 above for conversion of LOD units from copies/mL to IU/mL). 

Lakshmi does not teach that the absorbent material is absorbent tip of a microsampling device. 
However, Spooner teaches this limitation (p. 654, left col., para. 3: “A novel dried blood sampler, termed the volumetric absorptive microsampler (VAMS), has been designed in order 

Regarding the limitation requiring that the limit of detection is at least as low as 126 IU/mL, as noted above, Lakshmi teaches an LOD that is at least as low as 250 IU/mL. However, Kargar teaches methods of improving the LOD in HCV detection methods, including by optimizing the primers and amplification conditions (p. 19, right col, para. 2 through p. 20, right col., para. 3), and that LODs as low as 10 copies/mL (i.e., 50 IU/mL) can be achieved (abstract). Since the Kargar LOD falls within the recited range, the instant range is anticipated. When a claim recites a range, the claim is anticipated if one of the points is disclosed in the prior art. MPEP 2131.03.

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Lakshmi and add the absorbent microsampling device of Spooner to arrive at the claimed invention. Lakshmi teaches the need for a simplified molecular test that can be used in resource limited settings, and which is not prone to deterioration or contamination. Spooner teaches an absorbent microsampling device (in particular, a Mitra® device) that simplifies sample collection, is easy to transport, and minimizes the possibility of contamination. One of ordinary skill in the art would have been motivated to modify the Lakshmi method with the microsampling device of Spooner to capture these advantages, and 
	In addition, it would have been prima facie obvious to further modify the method of Lakshmi plus Spooner, discussed above, to optimize the LOD through routine experimentation, as taught by Kargar. The ordinary artisan would have been motivated to do so to increase the sensitivity and, hence the usefulness of the method, and would have had an expectation of success as such optimization techniques are known in the art, as taught by Kargar.

In view of the foregoing, claims 1-5, 7-11 and 41 are prima facie obvious over Lakshmi in view of Spooner and Kargar, as evidenced by Madej.

Claim 6 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmi5 (Application of Real Time Loop Mediated Isothermal Amplification Assay on Dried Blood Spots in the Detection of HCV RNA among High Risk Patients, J Emerg Dis Virol, 2(1): doi http://dx.doi.org/10.16966/2473-1846.111, Jan. 20, 2016) in view of Spooner6 (A device for dried blood microsampling in quantitative bioanalysis: overcoming the issues associated with blood hematocrit, Bioanalysis, 7(6): 653-659, 2015) and Kargar7 (Loop-Mediated Isothermal Amplification Assay for Rapid Detection of Hepatitis C virus, Indian J. Virol., 23(1): 18-23, 2012), as evidenced by Madej8 (International Standards and Reference Materials for Quantitative , as applied to claims 1, 5 and 41 above, and further in view of Chomczynski9 (US Patent No. 4,843,155).

Regarding claim 6, which depends from claim 5, Lakshmi does not teach …
wherein the lysis buffer comprises guanidine isothiocyanate, and optionally β-mercaptoethanol.
However, Chomczynski teaches this limitation (col. 1, ll. 62-67: “RNA-isolating procedure … RNA-containing tissue if homogenized in a solution of 4M guanidinium isothiocyanate … and 2-mercaptoethanol”).

Regarding claim 43, which depends from claim 41, Lakshmi does not teach …
wherein the lysis buffer comprises guanidine isothiocyanate, and optionally β-mercaptoethanol.
However, Chomczynski teaches this limitation (col. 1, ll. 62-67: “RNA-isolating procedure … RNA-containing tissue if homogenized in a solution of 4M guanidinium isothiocyanate … and 2-mercaptoethanol”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Lakshmi plus Spooner and Kargar, as discussed above, and to incorporate the lysis buffer of Chomczynski. Lakshmi does not specify a particular lysis buffer, but does teach that the lysis buffer should include highly denaturing components in order to 

In view of the foregoing, claims 6 and 43 are prima facie obvious over Lakshmi in view of Spooner and Kargar, as evidenced by Madej, and further in view of Chomczynski.



Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmi10 (Application of Real Time Loop Mediated Isothermal Amplification Assay on Dried Blood Spots in the Detection of HCV RNA among High Risk Patients, J Emerg Dis Virol, 2(1): doi http://dx.doi.org/10.16966/2473-1846.111, Jan. 20, 2016) in view of Spooner11 (A device for dried blood microsampling in quantitative bioanalysis: overcoming the issues associated with blood hematocrit, Bioanalysis, 7(6): 653-659, 2015) and Kargar12 (Loop-Mediated Isothermal Indian J. Virol., 23(1): 18-23, 2012), as evidenced by Madej13 (International Standards and Reference Materials for Quantitative Molecular Infectious Disease Training, J Mol Diag, 12(2): 133-143, 2010) as applied to claim 1 above, and further in view of Martell14 (High-Throughput Real-Time Reverse Transcription-PCR Quantitation of Hepatitis C Virus RNA, J Clin Microbiol, 37(2): 327-332, 1999).

Regarding claim 12, which depends from claim 1, Lakshmi suggests …
further comprising contacting the cDNA:RNA hybridization complexes with a detectably labelled probe (p. 3, left col., para. 6: “[m]elt curve analysis … using SYBR Green Real time Master Mix”).
In addition, Martell teaches this limitation (p. 328, right col., para 1: “[t]he probe contains a fluorescent reporter (… FAM) at the 5’ end”).

Regarding claim 13, which depends from claim 12, Lakshmi suggests …
wherein the detectable label is a fluorescent reporter (p. 3, left col., para. 6: “[m]elt curve analysis … using SYBR Green Real time Master Mix”).
	In addition, Martell teaches this limitation (p. 328, right col., para 1: “[t]he probe contains a fluorescent reporter (… FAM) at the 5’ end”).

prima facie obvious to practice the method of Lakshmi plus Spooner and Kargar, as discussed above, and to incorporate a probe labeled with a FAM fluorescent reporter dye, as taught by Martell. While Lakshmi does not specifically teach the use of FAM, Lakshmi does teach the use of SYBR Green, another fluorescent reporter dye. One of ordinary skill in the art knows that there are a number of fluorescent dyes that are compatible with real-time PCR probes, and knows how to design real-time PCR probes and interchange fluorescent dyes on those probes to optimize a particular assay as needed. In addition, Martell specifically teaches the use of FAM as a reporter dye on a probe used in a real-time PCR reaction designed to detect the 5’ UTR of HCV RNA. One of ordinary skill in the art would have been motivated to use the FAM dye, as taught by Martell, in the Lakshmi plus Spooner method, as Lakshmi teaches the use of fluorescent dyes, and because the ordinary artisan knows that fluorescent dyes are often interchangeable. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. The ordinary artisan would have had an expectation of success as Lakshmi does not limit the type of probe or fluorescent reporter dye that may be used.
In view of the foregoing, claims 12 and 13 are prima facie obvious over Lakshmi in view of Spooner and Kargar, as evidenced by Madej, and further in view of Martell.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lakshmi15 (Application of Real Time Loop Mediated Isothermal Amplification Assay on Dried Blood Spots in the Detection of HCV RNA among High Risk Patients, J Emerg Dis Virol, 2(1): doi 16 (A device for dried blood microsampling in quantitative bioanalysis: overcoming the issues associated with blood hematocrit, Bioanalysis, 7(6): 653-659, 2015) and Kargar17 (Loop-Mediated Isothermal Amplification Assay for Rapid Detection of Hepatitis C virus, Indian J. Virol., 23(1): 18-23, 2012), as evidenced by Madej18 (International Standards and Reference Materials for Quantitative Molecular Infectious Disease Training, J Mol Diag, 12(2): 133-143, 2010) as applied to claim 1 above, and further in view of Bauer19 (US Patent No. 9,102,924).

Regarding claim 14, which depends from claim 1, Lakshmi does not teach …
wherein the cDNA:RNA hybridization complexes are amplified with Z05 or Z05D DNA polymerases.
	However, Bauer teaches this limitation (col. 53, ll. 26-31: “[t]he effect of a mutant Z05 polymerase on catalytic efficiency in the presence of an intercalating dye was determined. The kinetics … was determined for … Z05 and … Z05D”).


Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Lakshmi plus Spooner and Kargar, as discussed above, and to incorporate the DNA polymerases of Bauer. Lakshmi teaches the use of the intercalating dye, 

In view of the foregoing, claim 14 is prima facie obvious over Lakshmi in view of Spooner and Kargar, as evidenced by Madej, and further in view of Bauer.

Conclusion
Claims 1-14, 41 and 43 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lakshmi was cited in the Information Disclosure Statement submitted July 3, 2018.
        2 Spooner was cited in the Information Disclosure Statement submitted July 3, 2018.
        3 Kargar was cited in the PTO-892 Notice of References Cited mailed May 17, 2021.
        4 Madej was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        5 Lakshmi was cited in the Information Disclosure Statement submitted July 3, 2018.
        6 Spooner was cited in the Information Disclosure Statement submitted July 3, 2018.
        7 Kargar was cited in the PTO-892 Notice of References Cited mailed May 17, 2021.
        8 Madej was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        9 Chomczynski was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        10 Lakshmi was cited in the Information Disclosure Statement submitted July 3, 2018.
        11 Spooner was cited in the Information Disclosure Statement submitted July 3, 2018.
        12 Kargar was cited in the PTO-892 Notice of References Cited mailed May 17, 2021.
        13 Madej was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        14 Martell was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        15 Lakshmi was cited in the Information Disclosure Statement submitted July 3, 2018.
        16 Spooner was cited in the Information Disclosure Statement submitted July 3, 2018.
        17 Kargar was cited in the PTO-892 Notice of References Cited mailed May 17, 2021.
        18 Madej was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        19 Bauer was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.